DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (apparatus claims 1-11 and newly added claims 16-20) in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that all of the claims were presented together, undue diverse searching should not be required, and the claims should be examined together.  This is not found persuasive because the restriction requirement mailed 09/08/2022 has specifically indicated why the inventions of the groups are distinct and why a search burden exists (separate status and classification in the art). Applicant’s reply has broadly asserted that undue diverse searching should not be required but has not addressed this separate status in the art and has not addressed the reasons presented for why the inventions require a different field of search. Applicant’s reply has also not specifically addressed the analysis presented for why the inventions are distinct. Therefore, the arguments are not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2022.
Claims 1-11 and 16-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recites in lines 9-12, “the controller performs a control to feed the mixed liquid from the mixer to the processing container in which the substrate is immersed, after a phosphoric acid concentration of the mixed liquid is regulated from a first concentration to a second concentration higher than the first concentration”. This limitation is unclear for several reasons. First, the limitation is unclear because it is unclear if “in which the substrate is immersed” is meant to redundantly describe the processing container (i.e. indicating the processing container is the container in which the substrate is immersed rather than a container in which the substrate is not immersed, such as an additional tank or bath) or if it is meant to indicate an order of steps such that the mixed liquid is fed to the processing container that already has a substrate immersed therein (i.e. the substrate is immersed before the mixed liquid is fed to the processing container). Consistent with the instant specification and the claims as filed (e.g. claim 5), the claim is being interpreted inclusive of “in which the substrate is immersed” is meant to redundantly describe the processing container (i.e. indicating the processing container is the container in which the substrate is immersed rather than a container in which the substrate is not immersed, such as an additional tank or bath). It is noted that this description is redundant because lines 2-3 already indicate the processing container is configured to process a substrate by immersing the substrate in a processing liquid. Therefore, the claim already requires that the processing container is a container in which the substrate is to be immersed rather than a different tank or container. Applicant is kindly requested to amend the claim for clarity such as removing “in which the substrate is immersed” from line 10 of the claim or adding a recitation of immersing the substrate and clarifying whether it is before or after the control to feed the mixed liquid to the processing container. Second, the limitation is unclear because it is unclear if “after a phosphoric acid concentration of the mixed liquid is regulated from a first concentration to a second concentration higher than the first concentration” is modifying “in which the substrate is immersed” to describe when a substrate is immersed or if it is modifying “performs a control to feed the mixed liquid  from the mixer to the processing container” to describe when the control to feed the mixed liquid occurs and indicate that it occurs after the mixed liquid has been regulated to have the second concentration of phosphoric acid. Consistent with the instant specification and claims as filed, the claim is being interpreted inclusive of the limitation is modifying “performs a control to feed the mixed liquid  from the mixer to the processing container” to describe when the control to feed the mixed liquid occurs. Applicant is kindly requested to amend the claim for clarity. It is noted that removing the “in which the substrate is immersed” in line 10, as suggested for the first clarity issue, will address this issue. Alternatively, applicant may wish to consider amending the claims to include a step of regulating the phosphoric acid concentration and to clarify if this step is performed before or after feed of the mixed liquid to the processing container and before or after immersion of the substrate.
Regarding claim 1, in lines 13-14, the claim recites “the first concentration is a concentration when the phosphoric acid aqueous solution is supplied to the mixer”. This limitation is unclear. The limitation may be interpreted as defining the first concentration as a concentration of the phosphoric acid in the phosphoric acid aqueous solution provided to the mixer and prior to forming the mixed liquid in the mixer (note this is similar to the usage in claim 3). This interpretation would raise additional issues because lines 10-12 indicate the first concentration is a concentration of the mixed liquid  and the addition of the additive to form a mixed liquid results in the mixed liquid having a phosphoric acid concentration that is lower than the concentration of the phosphoric acid supplied to the mixer prior to mixing because the additive is solely disclosed as an aqueous solution not having phosphoric acid (see [0041-0048] of the instant specification). Note that even if the concentration lowering is negligible due to the volumes involved (note the specification appears to be silent regarding whether or not the change is negligible), the concentrations are not the same as the claim currently requires. The limitation may also be interpreted as indicating the first concentration is a concentration of the phosphoric acid in the mixed liquid prior to performing the regulating from the first concentration to the second concentration. It is noted that in this interpretation, the lines 13-14 are redundant and applicant may wish to delete for clarity. The limitation may also be interpreted as indicating the first concentration is a concentration of the phosphoric acid in the mixed liquid after the phosphoric acid is supplied to the mixer (i.e. the concentration increase is not due to “spiking” the mixed liquid with additional and/or more concentrated phosphoric acid solution). Consistent with the instant specification and the language of lines 10-12 of the claim, the claim is being interpreted as inclusive of indicating the first concentration is a concentration of the phosphoric acid in the mixed liquid after the phosphoric acid is supplied to the mixer (note this interpretation also allows for the second listed interpretation of the concentration of the mixed liquid prior to performing the concentration regulating because, as noted above, that interpretation is already required by the language of lines 10-12). Applicant is kindly requested to amend the claim for clarity such as clearly reciting each step the controller performs in the order performed. Applicant is also encouraged to contact Examiner to discuss claim language to address the multiple clarity issues presented here. 
Regarding claim 3, line 4 recites “the first concentration” and “the second concentration”. There is insufficient antecedent basis for these terms in the claim because in claim 3 they are referring to a concentration of the phosphoric acid aqueous solution whereas in claim 1, “the first concentration” and “the second concentration” refer to a concentration of phosphoric acid in the mixed liquid. It is noted that even if claim 1 is amended to indicate the first concentration is the concentration in the aqueous solution prior to mixing, the second concentration of claim 1 is still the concentration of the mixed liquid. For purpose of examination on the merits and consistent with the instant specification, the claim is interpreted as inclusive of adjusting a concentration of phosphoric acid in the mixer and then adding the additive (see specification [0275]). Applicant is kindly requested to amend the claims to clarify. Applicant may wish to contact Examiner to discuss amendments to address this issue. 
Regarding claim 5 and 17, the claim recites “before the substrate is immersed, feed the mixed liquid having the second concentration… “. In claim 1, “in which the substrate is immersed” in line 10 would indicate the liquid is fed after the substrate is immersed. This raises clarity issue regarding whether the feed is before, during, after, or some combination thereof, the substrate is immersed. As noted above, claim 1 has been interpreted inclusive of “in which the substrate is immersed” is a redundant description of the processing container and should be deleted. With this interpretation and suggested amendment, the language of claim 5 will not raise any clarity issues. This is how the claim is being interpreted for examination on the merits (i.e. consistent with the interpretation applied to claim 1 above). If applicant intended for the “in which the substrate is immersed” to define the liquid is fed after the substrate is immersed in claim 1, then applicant is kindly requested to amend claim 5 to clarify if this is an additional feeding step performed before the substrate is immersed.
Regarding claim 9, the claim recites in line 5 “the remaining mixer”. There is insufficient explicit antecedent basis for this limitation in the claim because claim 8 has required a plurality of mixers. This is inclusive of 2 or more mixers. Claim 9 has then recited that one of the plurality of mixers is being used to feed liquid from that mixer to the processing container. The claim has not been defined to require that the plurality of mixers includes only two mixers. Therefore, there is no inherent support for “the remaining mixer” because there may be a plurality of remaining mixers (e.g. if 4 mixers are present 1 is being used to feed the liquid to the processing container and there are 3 remaining mixers). For purpose of examination on the merits, the claim is being interpreted as inclusive of referring to another mixer of the plurality of mixers. Applicant is kindly requested to amend the claim for clarity. Applicant may wish to define the plurality includes two if applicant intends to claim there is only one remaining mixer present.
The remaining claims are included for their dependency from a claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0096711 of Ohno et al., hereinafter Ohno, in view of US Patent Application Publication 2004/0200806 of Izuta et al., hereinafter Izuta.
Regarding claim 1, Ohno teaches a substrate processing apparatus (abstract) comprising: a processing container (45 Fig 2, 4, 6, 9) configured to process a substrate by immersing the substrate in a processing liquid [0091]; a mixer (47 Fig 2, 4, 6, 9) configured to mix a phosphoric acid aqueous solution and an additive (Si and/or SiO2 precipitation inhibitor Fig 2, 4, 6, 9) to produce a mixed liquid to be used as a raw material of the processing liquid [0097], [0099-0100]; a liquid feeding path (70 Fig 2,4,6,9) configured to feed the mixed liquid from the mixer to the processing container [0097], [0099-0100]; and a controller (100 Fig 1) configured to control the substrate processing apparatus [0066-0068], wherein the controller performs a control to feed the mixed liquid from the mixer to the processing container [0066-0068], [0099]. Ohno teaches regulating the temperature of the liquid in the mixer (47) [0098] as part of the control and operation of the apparatus, but fails to teach the liquid is fed from the mixer after a phosphoric acid concentration of the mixed liquid is regulated from a first concentration to a second concentration higher than the first concentration, and the first concentration is a concentration when the phosphoric acid aqueous solution is supplied to the mixer. In the same field of endeavor of wet etching apparatuses (abstract), Izuta teaches that in a unit for heating the phosphoric acid containing etchant prior to supplying to the tank (unit 7 Fig 1), it is known to increase the concentration of the phosphoric acid by heating [0037] so that the temperature of the etching solution and the concentration will be closer to the desired bath temperature and concentration [0037] to reduce costs and sudden changes of the concentration in the bath [0030] and allows for continuous etching [0009-0010] and a higher concentration is needed for etching [0021]. Note that in this combination as applied, the concentration is increased by heating to boil off water [0037] rather than by adding more or high concentration phosphoric acid.
Regarding claim 2 and 3, the combination as applied to claim 1 has taught forming the mixed solution and raising the temperature of the mixed solution. Ohno has also taught that the additive SiO2 precipitation inhibitor may be added directly to the tank (Fig 4 and 9) or to the liquid after the temperature is raised in tank 47 (Fig 2, 6, 9) and including a combination in which valve control allows either option (Fig 9, see valve 40E). This indicates that the order of mixing and heating the liquid are obvious variants (heat then mix or mix then heat). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the controller configured to control the apparatus of the combination to perform the steps as heating to raise concentration and then add the additive or add the additive and then heat to raise the concentration because Ohno has demonstrated the position and timing of the additive is an obvious modification. Further, the instant specification is absence of any proof in the record that the order of performing the steps produces any new and unexpected results see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Regarding claim 4 and 16, the combination remains as applied to claim 1 above. Izuta further teaches that after the liquid is fed to the processing container, the concentration is raised to a third concentration higher than the second [0037]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify Ohno to include this control step because Izuta has taught this occurs due to continued heating of the liquid in the bath [0037] and Ohno teaches the liquid is heated in the bath (heater 52 Fig 2, 4, 6, 9).
Regarding claim 5 and 17, the combination remains as applied to the analogous limitations of claim 4 above. Regarding this occurring prior to immersing a substrate, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Ohno to perform this concentration raising step prior to immersing the substrate because Izuta has taught the concentration and temperature are needed to be consistent [0009-0010] and providing the raised temperature prior to processing will ensure uniform processing in which the rate of temperature change of the liquid is not impacted by the presence of the substrates or a substrate holder which causes run to run process variations.
Regarding claim 6 and 18, the combination remains as applied to claim 1 above. The mixer of both Ohno (heater 62 Fig 2,4,6,9) and the mixer of Izuta include a heater and the regulation of the combination is performed by controlling the heater to heat the mixed liquid (see Izuta [0037]).
Claim(s) 7-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Izuta as applied to claims 1 and 18 above, and further in view of US Patent Application Publication 2015/0262737 of Hinode et al., hereinafter Hinode.
Regarding claim 7 and 19, the combination remains as applied to claims 1 and 18 above. Ohno and Izuta both fail to teach the liquid feeding path includes a branch and the apparatus includes a return path configured to return the mixed liquid from the branch to the mixer. Addressing the same problem of supplying phosphoric acid to a wet etching apparatus (abstract and Fig 1), Hinode teaches the liquid feeding path (20a and 10 Fig 1) includes a branch (25, 35 or 16 Fig 1) with a return path (line of 25, 35, or 16Fig 1) to return the mixed liquid to the mixer (5, 6, or 7 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno to include the branch and return path because Hinode teaches this allows for control of the path of the flow of the liquid and concentration adjustment [0287]. Additionally, this arrangement represents a mere rearrangement of parts of the apparatus of Ohno to connect the line 70 of Ohno to the circulation line 60 of Ohno rather than directly to the tank 47 for the same purpose of supplying liquid to the processing tank. It does not modify the operation of Ohno. 
Regarding claim 8 and 20, the combination remains as applied to claims 1 and 19 above. Ohno and Izuta both fail to teach a plurality of mixers connected to the processing container. Initially it is noted that this represents a duplication of parts of the mixer 47 of Ohno. Additionally, Hinode teaches the supply line includes a plurality of mixers (5, 6, 7 Fig 1) connected to a single processing container (1 Fig 1) through the liquid feeding path (10 and 20 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno to include a plurality of these mixers because Hinode teaches the plurality allows for improved control of the concentration of the mix while improving processing efficiency [0012] by allowing for one tank to be performing a concentration adjustment process while another tank is performing the supplying step (Fig 12a-c) [0039].
Regarding claim 9, the combination remains as applied to claim 8. In the combination as applied, the apparatus of Hinode is controlled to sequentially feed liquid from one mixer tank to the processing container and regulate the concentration of the liquid in another mixer of the plurality (Fig 12a-c and Fig 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno to include the sequential supply and concentration adjustment as taught by Hinode because Hinode teaches this control arrangement for a plurality of tanks allows for improved control of the concentration of the mix while improving processing efficiency [0012] by allowing for one tank to be performing a concentration adjustment process while another tank is performing the supplying step (Fig 12a-c) [0039].

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Izuta as applied to claim 1 above, and further in view of Hinode and US Patent Application Publication 2013/0220478 of Kasahara et al., hereinafter Kasahara.
Regarding claim 10, the combination remains as applied to claim 1 above. Ohno and Izuta both fail to teach the processing container and mixer are provided in plural and that these are connected by the liquid feed path. Initially it is noted that this represents a duplication of parts of the mixer 47 and processing container 45 of Ohno. Additionally, Hinode teaches the supply line includes a plurality of mixers (5, 6, 7 Fig 1) connected to a single processing container (1 Fig 1) through the liquid feeding path (10 and 20 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno to include a plurality of these mixers because Hinode teaches the plurality allows for improved control of the concentration of the mix while improving processing efficiency [0012] by allowing for one tank to be performing a concentration adjustment process while another tank is performing the supplying step (Fig 12a-c) [0039]. The combination still fails to teach the plurality of processing containers and the feed path individually feeds the mixed liquid from one of the plurality of mixers to the plurality of processing containers. Addressing the same problem of supplying liquid etchant to a wet etching apparatus (abstract and Fig 1 and [0015]), Kasahara teaches a plurality of processing units (21 Fig 1 and [0015]) and teaches a liquid feeding path (12 Fig 1 and [0015]) to supply liquid from one supply tank (11 Fig 1) to a plurality of processing containers (units 21). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno and the combination of Ohno in view of Izuta and Hinode to include the supply line supplies to a plurality of processing units because Kasahara teaches this allows for supply to perform processing in a plurality of chambers (Fig 1 and [0015]) which improves throughput of the apparatus by increasing the number of wafers that are processed simultaneously. Regarding supply from one mixer, Ohno, Izuta, Hinode and Kasahara all teach supplying from one tank and Hinode has taught supplying from one mixer at a time. Therefore, the combination with a plurality of processing chambers includes supply from one mixer to the plurality of chambers.
Regarding claim 11, the combination remains as applied to claim 10. In the combination as applied, the apparatus of Hinode is controlled to sequentially feed liquid from one mixer tank to the processing container and regulate the concentration of the liquid in another mixer of the plurality (Fig 12a-c and Fig 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ohno to include the sequential supply and concentration adjustment as taught by Hinode because Hinode teaches this control arrangement for a plurality of tanks allows for improved control of the concentration of the mix while improving processing efficiency [0012] by allowing for one tank to be performing a concentration adjustment process while another tank is performing the supplying step (Fig 12a-c) [0039].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0200116 teaches supply to a plurality of liquid processing stations (2-5 Fig 1) from one supply container (9 Fig 1). US 2019/0080938 teaches controlling the concentration in a supply tank (Fig 8-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716     

/KEATH T CHEN/Primary Examiner, Art Unit 1716